{¶ 42} Being unable to agree with the majority, I respectfully dissent.
 {¶ 43} The trial court in this case expressly and repeatedly declined to give appellee credit for the time he served in federal prison. It is not the responsibility or right of staff of the Department of Rehabilitation and Correction to determine whether the trial court was legally correct in its rulings. A subsequent ruling by the intermediate appellate court that the trial court had erred does not retroactively negate the privilege (and duty) to continue to hold appellee until and unless a properly authorized tribunal ruled otherwise.
 {¶ 44} Accordingly, I would reverse the judgment of the Court of Claims and enter judgment in favor of appellant.